Name: Council Implementing Decision (CFSP) 2016/816 of 23 May 2016 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: Africa;  maritime and inland waterway transport;  international affairs
 Date Published: 2016-05-24

 24.5.2016 EN Official Journal of the European Union L 133/11 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/816 of 23 May 2016 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya and repealing Decision 2011/137/CFSP (1), and in particular Article 12(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333. (2) On 12 May 2016, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1970 (2011) deleted the entry for one vessel from the list of vessels subject to restrictive measures. (3) Annex V to Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex V to Decision (CFSP) 2015/1333 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 23 May 2016. For the Council The President F. MOGHERINI (1) OJ L 206, 1.8.2015, p. 34. ANNEX The entry for the following vessel is deleted from the list of vessels subject to restrictive measures set out in part B (Entities) of Annex V to Decision (CFSP) 2015/1333. 1. Name: DISTYA AMEYA